10‐3586‐cv
     P.J., et al. v. CT Board of Ed., et al. 



                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL. 


 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 23rd day of December, two thousand thirteen.
 4
 5   Present:
 6                         DEBRA ANN LIVINGSTON,
 7                         RAYMOND J. LOHIER, JR.,
 8                         SUSAN L. CARNEY,
 9
10                    Circuit Judges. 
11   _____________________________________
12
13   P.J.,  By  &  Through  His  Parents  &  Next
14   Friends Mr. & Mrs. W. J., et al.,
15
16                                    Plaintiffs‐Appellants,    No. 10‐3586‐cv
17
18   IAN IAN KATZ, by and through his parents and 
19   next friends Mr. and Mrs. Mark Katz, et al., 
20
21                                    Intervenors‐Plaintiffs‐
22                                    Appellants,
23
 1                v.
 2
 3   CT  BOARD  OF  ED.,  EDUCATION,  DEPT  OF,
 4   TIROZZI, GERALD, COMM., 
 5
 6                    Defendants‐Appellees.
 7   _____________________________________
 8
 9   For Plaintiffs‐Appellants:                       DAVID C. SHAW, Bloomfield, CT.
10
11   For Defendants‐Appellees:                        DARREN  P.  CUNNINGHAM, Assistant
12                                                    Attorney  General,  for  George  Jepsen,
13                                                    Attorney  General  of  the  State  of
14                                                    Connecticut, Hartford, CT.
15
16         Appeal  from  orders  of  the  United  States  District  Court  for  the  District  of

17   Connecticut  (Robert  N.  Chatigny,  J.)  denying  Appellants’  motion  to  compel

18   discovery and motion alleging substantial noncompliance.

19         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

20   AND DECREED that the orders of the district court are AFFIRMED. 

21         In 2002, the parties to this action entered into a settlement agreement (the

22   “Agreement”) concerning Appellees’ alleged noncompliance with the Individuals

23   with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq.  The Agreement

24   enumerated five goals intended to encourage Appellees’ compliance with IDEA as

25   it concerned students with “intellectual disabilities.”  These goals were to “increase



                                                 2
 1   . . . the percent” of students with intellectual disabilities placed in regular classes,

 2   “reduc[e]” the discriminatory identification of students with intellectual disabilities,

 3   “increase  .  .  .  the  mean  and  median  percent  of  the  school  day  ”  students  with

 4   intellectual disabilities spent with non‐disabled students, “increase . . . the percent”

 5   of students with intellectual disabilities who attended the school they would attend

 6   if  not  disabled,  and  “increase  .  .  .  the  percent”  of  students  with  intellectual

 7   disabilities  who  participated  in  extra‐curricular  activities  with  non‐disabled

 8   students.    The  Agreement  also  contained  a  number  of  provisions  to  facilitate

 9   realization of the Agreement’s goals, including monitoring and parental outreach

10   requirements,  and  a  section  concerning  the  establishment  of  an  expert  advisory

11   panel.    The  Agreement  finally  provided  that  the  district  court  would  retain

12   jurisdiction  “for  enforcement”  of  the  Agreement  for  five  years,  but  limited  the

13   court’s jurisdiction to reviewing “motions for substantial non‐compliance” in the

14   subsequent three years.  The court’s jurisdiction would end after eight years, that is,

15   in 2010. 

16          In 2009, Appellants filed a motion asserting that Appellees were in substantial

17   noncompliance with the Agreement.1  Appellants also sought discovery to press


     1
     Appellants filed their initial motion asserting substantial noncompliance in 2008, but the
     motion was denied “for administrative purposes” without prejudice to refiling.  See, e.g.,
     P.J., et al. v. Education, et al., No. 91 Civ. 180 (RNC) (D. Conn.), Doc. No. 571. 

                                                  3
 1   their  claim.    The  district  court  denied  Appellants’  motion  to  compel  discovery,

 2   finding that the Agreement only required Appellees to provide“existing data” in its

 3   final three years.  See P.J., et al., No. 91 Civ. 180 (D. Conn.), Doc. No. 593.  The district

 4   court later denied Appellants’ motions asserting substantial noncompliance on the

 5   ground that Appellants failed to establish that Appellees had frustrated the essential

 6   purposes of the Agreement.  Id., Doc. Nos. 686, 706; see also Joseph A. by Wolfe v. New

 7   Mexico Dep’t of Human Servs., 69 F.3d 1081, 1086 (10th Cir. 1995) (“[T]he touchstone

 8   of the substantial compliance inquiry is whether Defendants frustrated the purpose

 9   of the consent decree — i.e. its essential requirements.”).  Appellants now argue that

10   the district court erred in declining to order discovery and that it incorrectly applied

11   the standard announced in Joseph A. for finding substantial noncompliance.  We

12   assume the parties’ familiarity with the underlying facts, the procedural history of

13   the case, and issues on appeal.     

14                                          *          *          *

15          The  Agreement  operates  as  a  consent  decree  given  the  district  court’s

16   continuing jurisdiction over it.  See Perez v. Westchester Cnty. Dep’t of Corr., 587 F.3d

17   143, 151‐52 (2d Cir. 2009).  Nevertheless, the ordinary rules of contract interpretation

18   apply.  That is, when the language of a decree is unambiguous, deference is paid to


                                                      4
 1   its plain meaning.  When the language is ambiguous, however, a court may consider

 2   extrinsic evidence to determine the parties’ intent.  See Broad. Music, Inc. v. DMX Inc.,

 3   683 F.3d 32, 43 (2d Cir. 2012).  Finally, the rules of contract interpretation “do not

 4   contemplate considering any provision of the contract in isolation but in the light of

 5   the obligation as a whole and the intention of the parties as manifested thereby.” 

 6   United States ex rel. Anti‐Discrimination Ctr. of Metro New York, Inc. v. Westchester

 7   Cnty.,  712  F.3d  761,  767  (2d  Cir.  2013)  (internal  quotation  marks  omitted).    In

 8   considering a district court’s interpretation of the  terms  of a consent decree, we

 9   review conclusions of law de novo and findings of fact for clear error.  Broad. Music,

10   Inc., 683 F.3d at 43. 

11          Following a review of the record and relevant case law, we conclude that

12   Appellants failed to establish that Appellees were in substantial noncompliance with

13   the Agreement for largely the reasons set forth by the district court.  Contrary to

14   Appellants’ argument, it is plain that the essential purposes of the Agreement were

15   limited to the five goals set forth in Section II.  As an initial matter, Section II is

16   entitled  “Goals  and  Outcomes.”    To  find  that  each  section  of  the  Agreement

17   contained “essential purposes” would be to ignore that terminology.  Further, while

18   the other sections of the Agreement outline specific steps for Appellees to undertake,


                                                  5
 1   each of those steps supports the realization of the goals in Section II; none is an end

 2   in  and  of  itself.    For  instance,  Appellees’  failure  to  improve  disabled  students’

 3   placements in regular classes would be an obvious violation of the Agreement.  By

 4   contrast, their failure fully to institute a complaint resolution procedure while still

 5   recording progress toward achieving Section II’s goals could be a comparatively

 6   inconsequential  breach.    See  Joseph  A.,  69  F.3d  at  1086  (“To  the  extent  that  any

 7   stipulated criteria has not been met, the court must determine whether that failure

 8   is  immaterial  to  the  overall  objectives  or,  on  the  other  hand,  whether  it  had  a

 9   material adverse impact upon the overall [objectives of the Decree].”).  Finally, the

10   Agreement  makes  clear  that  the  goals  in  Section  II  are  quantitative  and  not

11   qualitative.    Each  of  the  five  goals  speaks  to  a  numerical  improvement  in  the

12   integration and classification of students with intellectual disabilities.  The goals

13   nowhere touch upon the quality of education provided.  While Appellants request

14   that we read such a requirement into the goals, we decline to do so where such a

15   reading is not supported by the language of the Agreement.  

16          Next, Appellees made significant progress toward accomplishing Section II’s

17   goals, posting large percentage gains on the integration of students with intellectual

18   disabilities  pursuant  to  the  first,  third,  fourth,  and  fifth  goals,  and  markedly


                                                   6
 1   reducing discriminatory identification of such students pursuant to the second goal. 

 2   While this progress was not continuous across the life of the Agreement, blame for

 3   that shortcoming cannot be placed on Appellees given their efforts to implement the

 4   Agreement in its final years, even after Appellees believed that they were no longer

 5   bound by the Agreement — a belief the district court deemed credible.  In addition,

 6   the district court credited testimony provided by Appellees that progress slowed

 7   because the “easy” gains were made early in the life of the Agreement, a finding we

 8   will  not  disturb  on  appeal.    While  additional  efforts  by  Appellees  might  have

 9   produced greater results, that alone is insufficient to support Appellants’ motion

10   where Appellees made great strides in achieving the Agreement’s goals.  Because

11   Appellants  have  thus  failed  to  establish  that  Appellees  frustrated  the  essential

12   purposes of the Agreement, we conclude that the district court properly denied

13   Appellants’ motion asserting substantial noncompliance.    

14         Appellants finally argue that they were denied the ability to fully prosecute

15   their motion when the district court denied them formal discovery.  However, the

16   Agreement clearly limited Appellants’ discovery rights to “existing data” in the final

17   three  years  of  the  Agreement.    Further,  the  district  court  encouraged  informal

18   discovery between the parties and, as a result, Appellants were able to depose five


                                                 7
 1   of Appellees’ employees.   Appellants were also able to engage in school visits prior

 2   to the evidentiary hearing on their motion. While Appellants may have preferred

 3   greater  access  to  Appellees’  records,  they  did  not  bargain  for  such  access  in  the

 4   Agreement.  Accordingly, the district court properly denied Appellants’ motion to

 5   compel discovery. 

 6          We have considered Appellants’ remaining arguments and find them to be

 7   without  merit.    Accordingly,  we  AFFIRM  the  district  court’s  orders  denying

 8   Appellants’  motion  to  compel  discovery  and  motion  alleging  substantial

 9   noncompliance.

10
11                                              FOR THE COURT: 
12                                              Catherine O’Hagan Wolfe, Clerk




                                                   8